


EXHIBIT 10.18


NON-COMPETITION AGREEMENT
NON-COMPETITION AGREEMENT (the “Agreement”) by and between Webster Financial
Corporation, a Delaware corporation (the “Company”), and Nitin Mhatre (the
“Executive”) dated as of the 24th day of February, 2016 (the “Effective Date”).
WHEREAS, the Executive is party to a Non-Solicitation Agreement with the
Company, dated as of February 1, 2013 (the “Prior Agreement”);
WHEREAS, in consideration of the special restricted stock grant in respect of
10,000 shares of Company common stock to be awarded to the Executive on or about
the date hereof, the Company’s commitment under Section 1 below to provide the
Executive with certain severance benefits if the Executive’s employment is
terminated by the Company without Cause (as defined below) and the Company’s
continuing to provide the Executive with change in control severance protection
pursuant to the Change in Control Agreement between the Executive and the
Company dated as of February 1, 2013 (the “Change in Control Agreement”) , the
Executive is entering into this Agreement, which, in addition to the provisions
relating to severance benefits, contains provisions that obligate the Executive
to comply with certain restrictive covenants while employed by the Company and
thereafter; and
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1.Severance Benefits.
(a)    Benefits. The Company may terminate the Executive’s employment at any
time with or without cause or notice. The Parties agree that if the Company
terminates the Executive’s employment without Cause, then the Company will pay
or provide to the Executive the following payments and benefits at the time or
times specified below (or such later date as contemplated by Section 4 below),
subject to the effectiveness of the Release Agreement as provided under Section
1(b) below (other than with respect to the Accrued Obligations (as defined
below)):
(i) a lump sum payment equal to the Executive’s then current annual base salary
to be paid on the thirtieth (30th) day after the Executive’s date of termination
of employment;
(ii) a pro-rata annual incentive payment in respect of the fiscal year of the
Company in which the date of termination occurs equal to the product of (A) the
target bonus opportunity in effect for the Executive as of immediately prior to
the date of termination under the Webster Financial Corporation and Webster Bank
Annual Incentive Compensation Plan or any applicable successor plan, and (B) a
fraction the numerator of which is the number of full months that have elapsed
in the fiscal year of the Company in which the termination occurs, and the
denominator of which is twelve (12) (“Pro-Ration Fraction”), with such amount to
be paid on the thirtieth (30th) day after the Executive’s termination of
employment; provided, however, that, notwithstanding the foregoing, if (x) the
Executive was reasonably expected by the Company to be a “covered employee”
(within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”)) prior to the
date of termination, and (y) the annual bonus that the Executive was eligible to
receive for such year was originally intended by the Company to satisfy the
performance-based exception under 162(m) of the Code (without regard to any
entitlements to payment upon termination of employment), the Executive’s
pro-rata annual bonus shall equal the product of (A) the annual incentive amount
awarded to the Executive for such fiscal year under the applicable incentive
bonus plan of the Company as determined by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) based on the
Company’s actual performance for such fiscal year and otherwise on a basis no
less favorable than annual incentive award determinations are made by the
Compensation Committee for the Company’s active executive officers, and (B) the
Pro-Ration Fraction, with such amount to be paid on the date on which the
Company otherwise makes cash incentive payments to executive officers for such
fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such an incentive payment was awarded):
(iii) the continuing provision of medical and/or dental coverage to the
executive and his qualified beneficiaries for the shorter of one (1) year from
the date of termination and the date on which the Executive commences other
employment on a substantially full time basis, subject to the Executive’s timely
election of COBRA continuation coverage under Section 4980B of the Code under
the medical and/or dental plans of the Company and timely payment to the Company
on a monthly basis of the amount equal to the monthly employee portion of the
elected coverage based on the rates applicable to active employees of the
Company as in effect from time to time; and




--------------------------------------------------------------------------------




(iv) (A) an amount equal to any accrued and unpaid annual base salary through
the date of termination, with such amount to be paid as soon as reasonably
practical following the date of termination and in no event later than the
normal payroll date for the active executive officers for such period of
service, and (B) any earned but unpaid annual incentive payment awarded to the
Executive in respect of the completed fiscal year of the Company ending prior to
the date of termination (or, if the Compensation Committee has not determined
incentive payments for such year, the amount determined by the Compensation
Committee for such year on a basis no less favorable than annual incentive award
determinations are made by the Compensation Committee for the Company’s active
executive officers), with such incentive payment to be paid on the date on which
the Company otherwise makes cash incentive payments to executive officers for
such fiscal year (but in no event later than March 15 of the year following the
fiscal year for which such incentive payment was awarded)(the amounts in clauses
(A) and (B) collectively, the “Accrued Obligations”).
(b)    Release Requirement. As a condition to the Executive becoming entitled to
the severance benefits under Section 1(a), (other than the Accrued Obligations),
the Executive agrees to execute within twenty-one (21) days after the
Executive’s termination of employment a general release and waiver in favor of
the Company and its affiliates in exactly the form provided by the Company
without alteration or addition (the “Release Agreement”), which Release
Agreement shall be provided by the Company to the Executive no later than the
date of the termination.


(c)    Cause. For the purposes of this Section 1, “Cause” shall mean any of the
following: dishonesty; incompetence; willful misconduct; breach of fiduciary
duty; continued failure to perform stated duties after notice from the Company
and a reasonable opportunity to cure such failure (to the extent subject to cure
as determined by the Company); willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses); or material breach of any
provision of this Agreement.
    
2.Covenants.
(a)Confidential Information. While employed by the Company and thereafter, the
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliates and their respective businesses, which shall have been
obtained by the Executive during the Executive's employment by the Company or
any of its affiliates and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process:
(i) communicate or divulge any such information, knowledge or data to anyone
other than the Company and those designated by it; or (ii) use to the
Executive’s advantage or to the detriment of the Company any such information,
knowledge or data.
(b)Non-Recruitment of Employees. During the period of the Executive’s employment
with the Company and its affiliates and the additional period ending on the
first anniversary of the date of termination of the Executive’s employment for
any reason (the “Restricted Period”), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, (i) offer employment (or
a consulting, agency, independent contractor or other similar paid position) to
any person who is or was at any time during the six months prior to such offer
an employee, representative, officer or director of the Company or any of its
affiliates or (ii) induce, encourage or solicit any such person to accept
employment (or any aforesaid position) with any company or entity with which the
Executive is then employed or otherwise affiliated. Further, during the
Restricted Period, the Executive shall not encourage or induce any employee,
representative, officer or director of the Company or any of its affiliates to
cease their relationship with the Company or any of its affiliates for any
reason. This Section 2(b) shall not apply to solicitation, recruitment,
encouragement, inducement or termination during the period of Executive’s
employment with the Company and on behalf of the Company or any of its
affiliates.
(c)No Competition; No Solicitation of Business.
(i)During the Restricted Period, the Executive shall not, directly or
indirectly: (i) associate with or provide services to (including without
limitation association or provision of services as an officer, agent, employee,
partner, director, consultant or advisor) with any Competitive Enterprise (as
defined below), or (ii) in any manner, Solicit (as defined below), on his own
behalf or on behalf of any other person, corporation, partnership, firm,
financial institution or other business entity, a Client (as defined below) to
transact business with a Competitive Enterprise (regardless of the geographic
limitations therein) or to reduce or refrain from doing any business with the
Company or its affiliates or interfere with or damage (or attempt to interfere
with or damage) any relationship between the Company or its affiliates and a
Client. For the avoidance of doubt, the foregoing restrictions shall restrict
the Executive from associating with or providing services in any capacity to a
private equity firm, hedge fund or equity sponsor, in each case, that invests or
seeks to invest (at any time during the Executive’s association with or
provision of services to such entity) in a business enterprise that is a
Competitive Enterprise.
(ii)For purposes of this Agreement, the following terms shall have the meanings
set forth below:




--------------------------------------------------------------------------------




“Competitive Enterprise” shall mean a business enterprise that engages in any
activity, or owns or controls a significant interest in any entity that engages
in any activity, that, in either case competes in (i) the United States in the
provision of depository, administrative or other services or products relating
to health savings accounts or (ii) the New England region (or any other
geographic area in which the Company or its affiliates has a business presence
(as of the Executive’s date of termination in the case of the Executive’s
termination of employment)) with any other activity in which the Company or its
affiliates is engaged.  The activities covered by clause (ii) of the previous
sentence include, without limitation, the solicitation and acceptance of
deposits of money or commercial paper, the solicitation and funding of loans and
the provision of other banking services, including, business and consumer
lending, asset-based financing, residential mortgage funding, equipment
financing, commercial and residential mortgage lending and brokerage, deposit
services (including municipal deposit services), trade financing, the sale of
annuities, life and health insurance products, title insurance services, and
private banking, wealth management and investment advisory services.
"Solicit" means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.


"Client" means any person or entity that is (or was within the twelve (12) month
period prior to the Executive’s date of termination in the case of the
Executive’s termination of employment)) a customer or client (or reasonably
anticipated to become a customer or client of the Company or its affiliates).


(d)Remedies. The Executive acknowledges and agrees that the terms of Section 2:
(i) are reasonable in light of all of the circumstances, (ii) are sufficiently
limited to protect the legitimate interests of the Company and its affiliates,
(iii) impose no undue hardship on the Executive and (iv) are not injurious to
the public. The Executive further acknowledges and agrees that: (A) the
Executive’s breach of the provisions of Section 2 will cause the Company
irreparable harm, which likely cannot be adequately compensated by money
damages, and (B) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary,
preliminary, and/or permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages. If any of the provisions of Section 2 are determined
to be wholly or partially unenforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law, and in the case when such provision is not
capable of being reformed, it shall be severed and all remaining provisions of
this Agreement shall be enforced. If any of the provisions of this Section 2 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.
3.Successors.
(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
(b)As used in this Agreement, (i) the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and (ii) “affiliate” shall mean any entity controlled by,
controlling or under common control with the Company, and shall include any
predecessor entity, including without limitation, such entity prior to their
becoming an affiliate of the Company, and any successor entity.
4.Section 409A of the Code.
(a)General. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986 (the “Code”) or an exemption
or exclusion therefrom and, with respect to amounts that are subject to Section
409A of the Code, shall in all respects be administered in accordance with
Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception under Treasury Regulations Section 1.409A-1(b)(4), the
“separation pay” exception under Treasury Regulations Section
1.409A-1(b)(9)(iii) or any other exception under Section 409A of the Code shall
be paid under the applicable exceptions to the greatest extent possible. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any




--------------------------------------------------------------------------------




payment to be made under this Agreement. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of Section 409A of the Code.
(b)Delay of Payments. Notwithstanding the provisions of Section 1(a), if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the date of termination), amounts and benefits provided
under Section 1(a) that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that are to be paid or provided on
account of the Executive’s separation from service and are otherwise due to the
Executive under this Agreement during the six-month period immediately following
the date of termination shall instead be paid, or provided, on the first
business day of the seventh month following the Executive’s “separation from
service” within the meaning of Section 409A of the Code. If the Executive dies
following the date of termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts will be paid to the
personal representative of the Executive’s estate within thirty (30) days after
the date of the Executive’s death.
(c)In-Kind Benefits. All in-kind benefits provided under this Agreement that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code including, without limitation, that (i) the amount of
in-kind benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the in-kind benefits that the Company is
obligated or provide in any other calendar year; (ii) the Executive’s right to
have the Company pay or provide an in-kind benefit may not be liquidated or
exchanged for any other benefit; and (iii) in no event shall the Company’s
obligations to provide in-kind benefits apply later than the Executive’s
remaining lifetime (or longer, through the 20th anniversary of the Effective
Date).
5.Miscellaneous.
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, without reference to principles of conflict of
laws. The Parties hereto irrevocably agree to submit to the jurisdiction and
venue of the courts of the State of Connecticut, in any action or proceeding
brought with respect to or in connection with this Agreement. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the Parties hereto or their respective successors
and legal representatives.
(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other Party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address on file for the Executive at the Company.
If to the Company:


Webster Financial Corporation
Webster Plaza
145 Bank Street
Waterbury, Connecticut 06702
Attention: General Counsel
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
(d)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
(e)From and after the Effective Date, this Agreement shall supersede any other
agreement between the Parties with respect to the subject matter hereof,
including without limitation the Prior Agreement. This Agreement, including the
for the avoidance of doubt the covenants set forth in Section 2, shall terminate
and be of no further force and effect from and after the “Effective Date” of the
Change in Control Agreement (as the term “Effective Date” is defined in such
Change in Control Agreement).




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


 
/s/ Nitin Mhatre
 
    EXECUTIVE
 
WEBSTER FINANCIAL CORPORATION
 
By: /s/ James C. Smith
 
Name: James C. Smith
 
Title: Chairman and Chief Executive Officer





